[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS
The plaintiffs' case was solely based on a letter dated March 24, 1990 that the plaintiffs appealed to the board of tax review from their assessment.
The letter stated that on March 15, 1990 the Borough of Fenwick appealed to the board of tax review "that all property in Fenwick was assessed at excessively and disproportionately high rate."
The letter merely supports the Borough of Fenwick's appeal to the board of tax review.
The motion to dismiss is granted.
EDELBERG STATE TRIAL REFEREE
CT Page 2378